                                                                                                                      John P. Coghlan | Associate
                                                                                              Direct 315.413.5465 | jcoghlan@goldbergsegalla.com



                                                        July 8, 2019


    VIA ECF

    Hon. Therese W. Dancks
    United States Magistrate Judge
    Federal Building and U.S. Courthouse
    P.O. Box 7346
    Syracuse, New York 13261

                    Re:        United States v. Waterbury, et al.
                               Civil Action No. 5:18-cv-440 (MAD/TWD)

    Dear Judge Dancks:

            Pursuant to the Court’s Order of July 2, 2019, Defendants write to provide a status update
    on settlement of the above-referenced matter.

            Counsel for all parties have engaged in multiple telephone conferences to discuss the terms
    of the written consent decree. The parties have reviewed and reached agreement on the majority
    of the terms and provisions at this time, although a small number of terms and provisions remain
    outstanding.

            The United States intends to provide Defendants with its most recent proposed changes to
    the Consent Decree by the end of today. The parties will then meet and confer in an effort to
    resolve the final terms and provisions that remain outstanding. Once those terms are finalized, the
    United States’ attorneys will need to submit the Consent Order for review and approval to their
    superiors.

           Therefore, the parties jointly request that they be permitted to submit a status update to the
    Court by July 15, 2019.

                                                        Very truly yours,

                                                        GOLDBERG SEGALLA LLP

                                                        John P. Coghlan

                                                        John P. Coghlan

    JPC:

    cc:        All Counsel, via ECF
                              Please send mail to our scanning center at: PO Box 1057, Buffalo, NY 14201


Office Location: 5786 Widewaters Parkway, Syracuse, NY 13214-1840 | 315.413.5400 | Fax: 315.413.5401 | www.goldbergsegalla.com
  CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM
    23424304.v1
